             Case 1:19-cv-01627-SAB Document 63 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE TRUJILLO,                                    Case No. 1:19-cv-01627-AWI-SAB

12                  Plaintiff,                         ORDER REQUIRING PARTIES TO SHOW
                                                       CAUSE WHY SANCTIONS SHOULD NOT
13          v.                                         ISSUE FOR FAILURE TO COMPLY WITH
                                                       COURT ORDER
14   ETHAN CONRAD, et al.,
                                                       THREE DAY DEADLINE
15                  Defendants.

16
   ITALIAN CAFE GOURMET FOOD
17 SERVICE INC.,

18                 Cross Claimant
19         v.
20 ETHAN CONRAD,

21                 Cross Defendant.
22

23        On March 9, 2021, the parties filed a stipulation to dismiss Defendant Italian Café Gourmet

24 Food Service Inc. from this action. (ECF No. 61.) However, the stipulation did not address the

25 cross claim by Italian Café Gourmet Food Service’s Inc. against Ethan Conrad. On this same

26 date, an order issued requiring the parties to address the status of the cross claim within three
27 days. (ECF No. 62.) More than three days have passed and the parties have responded to the

28 March 9, 2021 order.


                                                   1
              Case 1:19-cv-01627-SAB Document 63 Filed 03/16/21 Page 2 of 2


 1          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

 2 or with any order of the Court may be grounds for imposition by the Court of any and all sanctions

 3 . . . within the inherent power of the Court.” The Court has the inherent power to control its docket

 4 and may, in the exercise of that power, impose sanctions where appropriate, including dismissal

 5 of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

 6          Accordingly, IT IS HEREBY ORDERED that within three (3) days of the date of entry

 7 of this order, the parties SHALL SHOW CAUSE IN WRITING why sanctions should not issue

 8 for the failure to comply with the March 9, 2021 order.

 9
     IT IS SO ORDERED.
10

11 Dated:     March 16, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
